 

 

 

 

 

 

 

    

 

 
  

cation

Gor,

 

 

 

 

   

Pursuanito Fed.

 

   

 

 

cy

this section a
caie below that you has

4.

a

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 
Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 2 of 11

   

 

 

 

 

   

 

 

 

 

 

  
 

 

 

 

 

here is roon SEED
sfendant:
i individual and/or Official Capacity
of Defendant:
_Individual and/or Officiai Capaciiy

 

 

 

 

 

   

eet

Qa Bo if yOu have brow

     
  
   

 
  

  

os

git more han one lewseii deal

     

 

 

 

 

 

 
Case. 1:19-cv-05009-VSB Document 2. Filed 05/24/19

Page 3 of 11

 

 

€ date it wa

ich indicates

 

 

\

apply):

way il was dismissed):

 

>
Pav Court fr

 

 

 

a Sud sponte as trivoious, malicious or for failine te
bpon which relief can be { granted:
_ By couri for failure to exhaust administrative remedies:
: By court for £33
a) UB y court for failure to prosecute, pay filing fee or otherwise respona to 4 court
wna HY COUFL due to your voluntary withdrawal of claim:

upon motion or after trial entered for

 
 

 

NOTE: J

s tian ah
oe OFeF

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

se lo whom case was assigned:

 

 

 

 

 
Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 4 of 11

  

 

r
Disposition (check the statements which apply):
- J icheck the box which indicates why it was dismissed):
wi. BY Court sua sponte as frivolous, malicious or for fail; mg tO state a claim
upon which relief can be granted;
a... *=¥ Court ror failure to exhaust administrative remedies:
mo, a By court for failure io prosecute, pay filing fee or others
‘ order;
a By court due to your voluntary withdrawal! of claim:
7 nn motion oy after trial entered for
i

 

 

Po S. STATEMENT OF CLAIM

     

ing is a list of some of the most frequently raised grounds for relief in pr
not inclide all i possible claims.)

 

* * Access to the Courts * Search & Seizure
roof « Faise Arrest * Malicious Prosecutioz
' . * Excessive Fore * Denial of Medical Treatment
‘s ° Faibure to Protect ° Right te Counsei

 

taies that a pleading must contain "a short and plain siatement of the claim showing that the pleader is

“The fonction ofple Bn igs under the Federal Rules is to give fair notice of the claim asserted. Fer note

Dl 0 answer and prepare for trial, allow the application of res judicata, an
© proper form of trial." Simmons v. Abruzzo, 49 F.2d 83. 86 (2¢

i vents of claim .,. shall be made in numbered paragraphs, ihe contents Of

a singie set of circumstances.”

     
 

a.
a.
iS
oe

 

@
2.
oO

 

to prison condition:

 

ent of your efforts te grieve, appeal, or otherwise exhaus
; decisions or other documents which indicate that vou

     

    

1 ,
you a Assert ext in thi §-action.

so
__ Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 5 of 11

   
   

Cn (Ania ofthe? . ’
‘un (date of the incident)

 

 

 

ig of each defendant involved in this in cident) Ce OS Per

 

 

 

é jelly state whe al each defendant named above did): ae G Gave NN, A, i ai are
ecA\ Fo CMS pk ‘pe, Sen, Ra Ane. AA
uclaa i inh speak foc. Arak S NWeers iOeFa nd Wet Ne
Seen. By Ae Gackor Line, Say 2 WAS COM. WA 4 ares
Fro TE uss oles nic lon SAS LITO as, ewe, ashen PL
GAs, Ane be Ge CA\orok wirmiak asd Awkle whe AT Gok

vo. Poker: Secetiag..

 

 

 

  

083 | » Mv Are ent Wave. be. ee)

basis fori this clain OY

lakes A Focmsy mabe La 0.

Det as eking for this. claim is (briefly state the relief seught): can Seok ¢ KIA ne ee
Vibe brow ie. OB my Wes ore, emolForua\ Sx ress, We aie \osss,
ON PEF BS Ook: a bore a ok. bye id ap oF Cacteckios sLacc °

Eahaustion of Your Administrative Remedies for this Claim: -

 

   

 

 

     

IOU wrieye ar arsiesl 4 als yy
Bk YD kaplan LAYS AT? * if Ye a i
& or appeal nis clainy MV Yes _ NO if ves. what was the result?

: fw No yes, what was the result? Ne Ly: ax te Ai
a a fs — “sd. nS EC >. AG ~ wx
pie ord b AAS e Re tre gre CVENCE | fe we AS Never px Aethinks 48S. -

ples of any cocuments that indicate that vou have exhausted th;

 

4 ”
iithate eo ision :

 

 

Ss Cf.

   

Your atiministrative reruedies, state way vou did not do so:

 

 

 

 

   

        

 

 

Mi: On (date of the incident)
cid of sach defendant involved in this incice: ap

 

cn
Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 6 of 11

  

by siete what each defendant named above cad):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 1983 is
(briefly state the relief sought)

 

 

 

 

 

pone
Pry
oD

 

ve crappeaithisclaim? Yes No yes, what was the result?

 

 

Yes No If-yes, what was the result?

 

 

- Attach copies of any documents that indicate that you have exhausted this claim.

 

r adreinistrative remedies, state why you did not do so:

 

ual claims, use the above format and set them out on additic

  

 

 

 

 

 

 

 
Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 7 of 11

yng IS true and correct,

 

  

an dim ust Glso sien all ubsequen I papers

 

LP

 

Signature(s) of Pi

 

~J
| Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 8 of 11
ee CIVIL COVER SHEET

pplemeni i

 

 

 

 

 

 

 

 

}. CUTIZENSHIP OF PRINCIPAL PARTI

for Diversio: Cases Onh:)

 
     
  
 
   

   

Citizen of Another State

 

oO Parties in ftom tilt

Citizen or Subject of a
Foreign Country

 

 

 

FORFETITURE/PENALTY
RSORAL INJURY {3 $75 Drug Related Seiz

sonal Injury - of Property 27 t Se c "88
Product Liabrlin: 696 On

 

   
  

 

 

 

 

 
 
  
 

 
   

 

  

LABOR aAL S.
770 Pair Labor Standards CESGL HLA ¢
‘aud Act
Lead GF 120 Labor/Management
Relations
Cc y Labor Act
G7 and Medical

Leave Act

[790 Other Labor Litigation
PRISONER PEVITIONS fC) 79) imployee Retirement
Habeas Corpas:

 

 

  

 

Income Security Act

   

 

 

IMMIGRATION
O) 402 Naturalization Applicaiion
sndamus & Othe 405 Other Immigration

86 Civii Cr Raents

 

 

 

 

   
 

Actions i

 

 

 

 

 

4 Remsiatedor fd 4
Reopened

 

 

   

ety

  

PIES

¢ db Cone. ee vo. Ya

s os ~ 9 ion
ard doed he Agies A ONS hold SNe bers Loe Ge VE
. OL.ASS ACTION DEMAND § MAA MA CHECK onfy if dem wiaine

yP. RpaSUN A ony pemann-

 

 

 

     
 
 

 

_ DOCKET NUMBER

 

ATTORNEY OF 2

  

   

 

 

     
Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 9 of 11

 

vil Achion

 

 

 

   

Try
: LUN
at
1 i
fou 1 5
' \
f

Corrie! Addmns

 

nm No

 

<
~ Tame eee Net Nae

Nee ee

 

SUMMONS IN A CIVIL ACTION

 

HE I? gUdaresxy}

    
  

      

 

ummmons on you (not counting the day you receive:
oF an ofhcer or employee of the Unitec

1 ver to the atlache Sd com mpiaint or

¢ on the plaint

States descrif

©
Qu

   

a moti f

  

 

be entered against you for the relief demanded

   

  
 

 

    

GUY OASWwer or 3

 

CLERK OF COURT

     

Signature of Clesk
| Case 1:19-cv-05009-VSB Document 2 Filed 05/24/19 Page 10 of 11

 

 

 

 

PROGF OF SERVICE

(4s section shauld not be Hiled with the court unless required by }

 

ed. B. Che. P. 4 (0)

ine OF individual and title. anv}

  

 

On date}

or

 

''S residence or usual place of abode with

 

&

 

, 4 person of suitable age and discretion who re

 

4

‘led @ copy to the individual’s last known ade

   

 

on behalf of (name of organization;

on (daie) Or

 

ons upexecuted because

 

 

 

for services, for 4

    

‘that this information is true.

 

   

a Printed nein
. .

 

erver’s adadre.

    

oS

1g attem oiled service, ete

La

 
VSB Document 2 Filed 05/24/19 Page 11 of 11

cv-05009-

Case 1:19

 
